Putnam Investments One Post Office Square Boston, MA 02109 December 31, 2015 Securities and Exchange Commission treet NE Washington, DC 20549 Re: Putnam Global Utilities Fund (Reg. Nos. (33-37011)(811-05989) the “Fund” Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the above listed Fund hereby certified that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 32 to the Fund’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on December 24, 2015. Comments or questions concerning this certificate may be directed to Caitlin Robinson at 1-800-225-2465, ext. 11044. Very truly yours Putnam Global Utilities Fund By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: Ropes & Gray LLP
